DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 22 November 2022 with regards to the 35 U.S.C. 103 rejections have 
been fully considered.

Applicant argues on pg. 7 that: “Independent claim 1, and therefore also claims 2-4, 6, and 7 that depend from claim 1 are patentable at least because the cited references do not disclose, either alone or in combination, a "a media interface that generates a graphical user interface (GUI) including at least a portion of the media captured by the set of media capture element, the at least one attribute, and at least one sensor selection input" as claimed.”
Applicant also argues on pg. 7 that: “In addition, Behrendt is silent regarding any user inputs or graphical user interface (or any "graphics") and describes only a "projected image", which is analogous to the claimed captured media. (See paragraph [0056] of Behrendt.) As such, Behrendt fails to describe a media interface including at least one measured attribute or any selection inputs.”

Applicant’s arguments have been fully considered and are persuasive insofar as Behrendt is not relied upon as rejecting amended claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Behrendt et al. (us 2009/0015387 A1), in view of Kraus et al. (US 2017/0148184 A1).

Applicant argues on pg. 8 that: “In addition, various features recited by the dependent claims are not disclosed by the prior art. For instance, claim 3 recites "the set of sensors comprises at least one of a
thermocouple, heat flux sensor, photocell, oxygen analyzer, carbon dioxide analyzer, carbon monoxide analyzer, or anemometer". Behrendt is silent as to such sensors. As another example, claim 4 recites "the at least one attribute comprises at least one of heat release, air velocity, mass flow, smoke opacity, hydrogen concentration, total hydrocarbons, or temperature". As above, Behrendt is silent to such attributes.”

Applicant’s arguments have been fully considered and are persuasive insofar as Behrendt is not relied upon as rejecting amended claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Behrendt et al. (us 2009/0015387 A1), in view of Kraus et al. (US 2017/0148184 A1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Behrendt et al. (US 2009/0015837 A1), hereinafter Behrendt, in view of Kraus et al. (US 2017/0148184 A1), hereinafter Kraus.

	Regarding claim 1, Behrendt discloses: A test manager and media interface comprising:
	a test environment including: (Behrendt, e.g., see fig. 1 illustrating test chamber (102); see also para. [0054] disclosing the apparatus (100) has a test chamber (102)).
		a set of test applicators for applying a test stimulus to an item under test; (Behrendt,
e.g., see para. [0058] disclosing if the burner flame does not correspond to the desired flame, an exchange of the burner for another burner is initiated by the computer program product ( 120). For this purpose, the positioning system (128) deposits the burner (110) in a burner magazine (not shown here), in which further burners are kept, and removes one of the further burners from the burner magazine, which is then used for the flame exposure of the test piece; see also para. [0055] disclosing the burner (110) can be made to move in all three spatial directions; see also para. [0056] disclosing the computer program product (120) controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point (124) and the burner (110) is measured with reference to the tip of the burner; see also para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110)).
		
		a set of media capture elements that captures media including video of the item under test; and (Behrendt, e.g., see fig. 1 to first camera (106) and second camera (108); see also para. [0055] disclosing by means of the positioning system (130), the first camera (106) is positioned in such a way that the test piece (112) is optically captured by the first camera (106); see also para. [0058] disclosing the second camera (108) serves for capturing the burner flame, wherein the second camera (108) is provided in the test chamber (102) in such a way that the burner flame or the burner (110) can be captured by it).
	Behrendt is not relied upon as explicitly disclosing: a set of sensors that measures at least one test attribute; and
a media interface that generates a graphical user interface (GUI) including:
at least a portion of the media captured by the set of media capture elements,
the at least one attribute measured by the set of sensors,
and at least one sensor selection input that is associated with at least one sensor from the set of sensors.
However, Kraus further discloses: a set of sensors that measures at least one test attribute; and (Kraus, e.g., see also para. [0058] disclosing each of the cameras (18) capture image sequences covering a selected interior portion or region of the flame (24) or multiple flames, for which a temperature-radiance field and gas species field are to be estimated.  A plurality of temperature sensors (20), such as thermocouples or pyrometers, which are each observable by the cameras (18), can also be placed inside of the enclosure (12); see also para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).
a media interface that generates a graphical user interface (GUI) including: (Kraus, e.g., see fig. 3 illustrating an example combustion environment, specifically to monitoring unit (62); see also para. [0142]-[0143] disclosing a monitoring unit (62) that is embodied in or includes an image processor and operator interface.  An example operator interface includes a viewing device for allowing an operator to view conditions in the environment, and one or more controls for affecting one or more process parameters of the combustion process.  The viewing device can include or be embodied in a portable computer tablet, a wearable computer display, or an optical head-mounted display that is used to view the interior prospect of an enclosure from any distant or angle of view.  the monitoring unit (62) and the viewing device can be separate and coupled to one another, or integrated as a single unit).
		at least a portion of the media captured by the set of media capture elements, (Kraus, e.g., see fig. 4 illustrating a flowchart example of detecting a flare event, specifically to steps (70)-(72) disclosing acquire images from plurality of cameras and generate three-dimensional reconstruction of flare using cameras; see also para. [0146] disclosing images are acquired from a plurality of image-capturing devices, such as the cameras (50) (step (70)).  A three-dimensional reconstruction of the flare (52) is then generated using the images from the cameras (50) (step (72)).  In an example method, the cameras (50) in step (70) can provide images of the flare (52) and deliver these images to the monitoring unit (62)).
the at least one attribute measured by the set of sensors, (Kraus, e.g., see para. [0145] disclosing it is also contemplated that the images transmitted to the monitoring unit can be integrated with or overlaid by other relevant visual elements, such as a textual description including furnace-related information, 3D temperature/radiance fields, furnace geometries, operational details, and the like; see also para. [0058] disclosing each of the cameras (18) capture image sequences covering a selected interior portion or region of the flame (24) or multiple flames, for which a temperature-radiance field and gas species field are to be estimated.  A plurality of temperature sensors (20), such as thermocouples or pyrometers, which are each observable by the cameras (18), can also be placed inside of the enclosure (12); see also para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).
and at least one sensor selection input that is associated with at least one sensor from the set of sensors. (Kraus, e.g., see para. [0161]-[0162] disclosing the plurality of cameras (80a)-(80d) collect spectral images in visible or non-visible (e.g., infrared or ultraviolet) light of an entire field of view within the environment, which can include one or more monitored items (step (120).  The field of view of items that are monitored may be similar items to the field of view or items monitored in the method shown in fig. 6, or may be alternative or additional fields of view or items.  To detect uncontrolled flame, the spectral images can be selected to target different species, such as carbon dioxide, carbon monoxide, hydroxyl, oxygen, water or elemental radicals, as opposed to hydrocarbons.  The monitoring unit (100) acquires and compiles the images from the cameras (80a)-(80d) (step (120)), and reconstructs a three-dimensional (3D) view of a selected field of view (FOV) of the environment based on the compiled images (step (122), which includes one or more monitored items).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt’s set of test applicators for applying a test stimulus to an item under test, and a set of media capture elements that captures media including video of the item under test with Kraus’ set of sensors that measures at least one test attribute, media interface that generates a graphical user interface to include at least a portion of the media captured by the set of media capture elements, the at least one attribute measured by the set of sensors, and at least one sensor selection input that is associated with at least one sensor from the set of sensors for at least the reasons that it is known that temperature mapping methods may substitute or replace overexposed or underexposed portions of the images within the enclosure with portions of images unaffected by the overexposure or underexposure, thereby providing an extended temperature mapping of the enclosure, wherein the mapping may select various, distinct predetermined device settings for detecting different temperature ranges within the same field of view, as taught by Kraus; e.g., see para. [0097].

	Regarding claim 2, Behrendt in view of Kraus discloses: The test manager and media interface of claim 1, wherein the set of test applicators comprises at least one of a burner, heat source, cold source, ultraviolet light source, sonic source, physical manipulator, or environmental simulator. (Behrendt, e.g., see fig. 1 to burner (110), and see para. [0056] disclosing the computer program product (120) then controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point).

	Regarding claim 3, Behrendt in view of Kraus discloses: The test manager and media interface of claim 1, wherein the set of sensors comprises at least one of a thermocouple, heat flux sensor, photocell, oxygen analyzer, carbon dioxide analyzer, carbon monoxide analyzer, or anemometer. (Kraus, e.g., see para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).

	Regarding claim 4, Behrendt in view of Kraus discloses: The test manager and media interface of claim 1, wherein the at least one attribute comprises at least one of heat release, air velocity, mass flow, smoke opacity, hydrogen concentration, total hydrocarbons, or temperature. (Kraus, e.g., see para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).

	Regarding claim 6, Behrendt in view of Kraus is not relied upon as explicitly disclosing: The test manager and media interface of claim 1, wherein the GUI is provided via streaming data during test execution. 
However, Kraus further discloses: wherein the GUI is provided via streaming data during test execution. (Kraus, e.g., see para. [0063] disclosing the cameras (18) are strategically placed or otherwise disposed or positioned in or around the enclosure to provide maximum coverage of the internal view of the flames produced by the burners.  the captured images are sent to the monitoring unit (10), preferably in real time; see also para. [0064] disclosing the images are compiled and combined by the monitoring unit to produce one or more reconstrued 3D fields of the interior region or prospect of the enclosure.  It is contemplated that the monitoring unit and the image capturing devices are communicated wirelessly in real time, but other suitable communication methods are also contemplated to suit different applications).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt in view of Kraus’ test manager and media interface with Kraus’ GUI is provided via streaming data during test execution for at least the reasons that  it is known that an interface of the monitoring unit may alert the operator of specific flare patterns to help troubleshoot events, as taught by Kraus; e.g., see para. [0149].

	Regarding claim 7, Behrendt in view of Kraus is not relied upon as explicitly disclosing: The test manager and media interface of claim 1, wherein the GUI is stored to a multimedia file. 
However, Kraus further discloses: wherein the GUI is stored to a multimedia file (Kraus, e.g., see para. [0055] disclosing all relevant information can be stored in the databases for retrieval by the monitoring unit (10) or the computing device (14); see also para. [0148] disclosing the method shown in fig. 4, in which for each of the representative images to be compared during analysis, the comparison provides a similarity or difference that is compared to a threshold (step (76)).  The threshold can vary depending on whether a similarity or a difference is provided.  the results of this comparison, including the similarity or difference and the representative image(s) that was compared, can be stored as data in the database, printed, or displayed via the operator interface.  Other related data, such as times, concurrent conditions, etc., can also be stored, printed, or displayed).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt in view of Kraus’ test manager and media interface with Kraus’ GUI storing to a multimedia file for at least the reasons that it is known that saved data concerning conflagrated materials would necessarily provide important information as to the safety of the operator, as taught by Kraus; e.g., see para. [0150]-[0152].

	Regarding claim 8, A test environment comprising: (Behrendt, e.g., see fig. 1 illustrating test chamber (102); see also para. [0054] disclosing the apparatus (100) has a test chamber (102)).
	a set of test applicators for applying a test stimulus to an item under test; (Behrendt,
e.g., see para. [0058] disclosing if the burner flame does not correspond to the desired flame, an exchange of the burner for another burner is initiated by the computer program product ( 120). For this purpose, the positioning system (128) deposits the burner (110) in a burner magazine (not shown here), in which further burners are kept, and removes one of the further burners from the burner magazine, which is then used for the flame exposure of the test piece; see also para. [0055] disclosing the burner (110) can be made to move in all three spatial directions; see also para. [0056] disclosing the computer program product (120) controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point (124) and the burner (110) is measured with reference to the tip of the burner; see also para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110)).
	
	a set of media capture elements that captures media including video of the item under test; and (Behrendt, e.g., see fig. 1 to first camera (106) and second camera (108); see also para. [0055] disclosing by means of the positioning system (130), the first camera (106) is positioned in such a way that the test piece (112) is optically captured by the first camera (106); see also para. [0058] disclosing the second camera (108) serves for capturing the burner flame, wherein the second camera (108) is provided in the test chamber (102) in such a way that the burner flame or the burner (110) can be captured by it).
	Behrendt is not relied upon as explicitly disclosing: a set of sensors that measures at least one test attribute;
	a test manager and media interface that generates a graphical user interface (GUI) including:
		at least a portion of the media captured by the set of media capture elements,
		the at least one attribute measured by the set of sensors,
		and at least one sensor selection input that is associated with at least one sensor from the set of sensors.
	However, Kraus further discloses: a set of sensors that measures at least one test attribute; (Kraus, e.g., see also para. [0058] disclosing each of the cameras (18) capture image sequences covering a selected interior portion or region of the flame (24) or multiple flames, for which a temperature-radiance field and gas species field are to be estimated.  A plurality of temperature sensors (20), such as thermocouples or pyrometers, which are each observable by the cameras (18), can also be placed inside of the enclosure (12); see also para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).
	a test manager and media interface that generates a graphical user interface (GUI) including: (Kraus, e.g., see fig. 3 illustrating an example combustion environment, specifically to monitoring unit (62); see also para. [0142]-[0143] disclosing a monitoring unit (62) that is embodied in or includes an image processor and operator interface.  An example operator interface includes a viewing device for allowing an operator to view conditions in the environment, and one or more controls for affecting one or more process parameters of the combustion process.  The viewing device can include or be embodied in a portable computer tablet, a wearable computer display, or an optical head-mounted display that is used to view the interior prospect of an enclosure from any distant or angle of view.  the monitoring unit (62) and the viewing device can be separate and coupled to one another, or integrated as a single unit).
		at least a portion of the media captured by the set of media capture elements, (Kraus, e.g., see fig. 4 illustrating a flowchart example of detecting a flare event, specifically to steps (70)-(72) disclosing acquire images from plurality of cameras and generate three-dimensional reconstruction of flare using cameras; see also para. [0146] disclosing images are acquired from a plurality of image-capturing devices, such as the cameras (50) (step (70)).  A three-dimensional reconstruction of the flare (52) is then generated using the images from the cameras (50) (step (72)).  In an example method, the cameras (50) in step (70) can provide images of the flare (52) and deliver these images to the monitoring unit (62)).
		the at least one attribute measured by the set of sensors, (Kraus, e.g., see para. [0145] disclosing it is also contemplated that the images transmitted to the monitoring unit can be integrated with or overlaid by other relevant visual elements, such as a textual description including furnace-related information, 3D temperature/radiance fields, furnace geometries, operational details, and the like; see also para. [0058] disclosing each of the cameras (18) capture image sequences covering a selected interior portion or region of the flame (24) or multiple flames, for which a temperature-radiance field and gas species field are to be estimated.  A plurality of temperature sensors (20), such as thermocouples or pyrometers, which are each observable by the cameras (18), can also be placed inside of the enclosure (12); see also para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).
		and at least one sensor selection input that is associated with at least one sensor from the set of sensors. (Kraus, e.g., see para. [0161]-[0162] disclosing the plurality of cameras (80a)-(80d) collect spectral images in visible or non-visible (e.g., infrared or ultraviolet) light of an entire field of view within the environment, which can include one or more monitored items (step (120).  The field of view of items that are monitored may be similar items to the field of view or items monitored in the method shown in fig. 6, or may be alternative or additional fields of view or items.  To detect uncontrolled flame, the spectral images can be selected to target different species, such as carbon dioxide, carbon monoxide, hydroxyl, oxygen, water or elemental radicals, as opposed to hydrocarbons.  The monitoring unit (100) acquires and compiles the images from the cameras (80a)-(80d) (step (120)), and reconstructs a three-dimensional (3D) view of a selected field of view (FOV) of the environment based on the compiled images (step (122), which includes one or more monitored items).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt’s test environment, set of test applicators for applying a test stimulus to an item under test, and set of media capture elements that captures media including video of the item under test with Kraus’ set of sensors that measures at least one test attribute, test manager and media interface that generates a graphical user interface (GUI), including at least a portion of the media captured by the set of media capture elements, the at least one attribute measured by the set of sensors, and at least one sensor selection input that is associated with at least one sensor from the set of sensors for at least the reasons that it is known that temperature mapping methods may substitute or replace overexposed or underexposed portions of the images within the enclosure with portions of images unaffected by the overexposure or underexposure, thereby providing an extended temperature mapping of the enclosure, wherein the mapping may select various, distinct predetermined device settings for detecting different temperature ranges within the same field of view, as taught by Kraus; e.g., see para. [0097].

	Regarding claim 9, Behrendt in view of Kraus discloses: The test environment of claim 8, wherein the set of test applicators comprises at least one of a burner, heat source, cold source, ultraviolet light source, sonic source, physical manipulator, or environmental simulator. (Behrendt, e.g., see fig. 1 to burner (110), and see para. [0056] disclosing the computer program product (120) then controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point).

	Regarding claim 10, Behrendt in view of Kraus discloses: The test environment of claim 8, wherein the set of sensors comprises at least one of a thermocouple, heat flux sensor, photocell, oxygen analyzer, carbon dioxide analyzer, carbon monoxide analyzer, or anemometer. (Kraus, e.g., see para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).

	Regarding claim 11, Behrendt in view of Kraus discloses: The test environment of claim 8, wherein the at least one attribute comprises at least one of heat release, air velocity, mass flow, smoke opacity, hydrogen concentration, total hydrocarbons, or temperature. (Kraus, e.g., see para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).

	Regarding claim 13, Behrendt in view of Kraus is not relied upon as explicitly disclosing: The test environment of claim 8, wherein the GUI is provided via streaming data during test execution.
	However, Kraus further discloses: wherein the GUI is provided via streaming data during test execution (Kraus, e.g., see para. [0063] disclosing the cameras (18) are strategically placed or otherwise disposed or positioned in or around the enclosure to provide maximum coverage of the internal view of the flames produced by the burners.  the captured images are sent to the monitoring unit (10), preferably in real time; see also para. [0064] disclosing the images are compiled and combined by the monitoring unit to produce one or more reconstrued 3D fields of the interior region or prospect of the enclosure.  It is contemplated that the monitoring unit and the image capturing devices are communicated wirelessly in real time, but other suitable communication methods are also contemplated to suit different applications).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt in view of Kraus’ test environment with Kraus’ GUI provided via streaming data during test execution for at least the reasons that it is known that an interface of the monitoring unit may alert the operator of specific flare patterns to help troubleshoot events, as taught by Kraus; e.g., see para. [0149].

	Regarding claim 14, Behrendt in view of Kraus is not relied upon as explicitly disclosing: The test environment of claim 8, wherein the GUI is stored to a multimedia file.
	However, Kraus further discloses: wherein the GUI is stored to a multimedia file (Kraus, e.g., see para. [0055] disclosing all relevant information can be stored in the databases for retrieval by the monitoring unit (10) or the computing device (14); see also para. [0148] disclosing the method shown in fig. 4, in which for each of the representative images to be compared during analysis, the comparison provides a similarity or difference that is compared to a threshold (step (76)).  The threshold can vary depending on whether a similarity or a difference is provided.  the results of this comparison, including the similarity or difference and the representative image(s) that was compared, can be stored as data in the database, printed, or displayed via the operator interface.  Other related data, such as times, concurrent conditions, etc., can also be stored, printed, or displayed).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt in view of Kraus’ test environment with Kraus’ GUI is stored to a multimedia file for at least the reasons that it is known that saved data concerning conflagrated materials would necessarily provide important information as to the safety of the operator, as taught by Kraus; e.g., see para. [0150]-[0152].

	Regarding claim 15, Behrendt discloses: A method of executing a test, the method comprising:
	directing, by a test manager, a set of test applicators to apply a test stimulus to an item under test; (Behrendt, e.g., see para. [0058] disclosing if the burner flame does not correspond to the desired flame, an exchange of the burner for another burner is initiated by the computer program product ( 120). For this purpose, the positioning system (128) deposits the burner (110) in a burner magazine (not shown here), in which further burners are kept, and removes one of the further burners from the burner magazine, which is then used for the flame exposure of the test piece; see also para. [0055] disclosing the burner (110) can be made to move in all three spatial directions; see also para. [0056] disclosing the computer program product (120) controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point (124) and the burner (110) is measured with reference to the tip of the burner; see also para. [0057] disclosing during the flame exposure of the test piece (112) by the burner (110)).
	
	capturing, at a set of media capture elements, media including video of the item under test; and (Behrendt, e.g., see fig. 1 to first camera (106) and second camera (108); see also para. [0055] disclosing by means of the positioning system (130), the first camera (106) is positioned in such a way that the test piece (112) is optically captured by the first camera (106); see also para. [0058] disclosing the second camera (108) serves for capturing the burner flame, wherein the second camera (108) is provided in the test chamber (102) in such a way that the burner flame or the burner (110) can be captured by it).
	Behrendt is not relied upon as explicitly disclosing: measuring, at a set of sensors, at least one test attribute;
	generating, at a media interface, a graphical user interface (GUI) including:
		at least a portion of the media captured by the set of media capture elements, 
		the at least one attribute measured by the set of sensors,
		and at least one sensor selection input that is associated with at least one sensor from the set of sensors.
	However, Kraus further discloses: measuring, at a set of sensors, at least one test attribute; (Kraus, e.g., see also para. [0058] disclosing each of the cameras (18) capture image sequences covering a selected interior portion or region of the flame (24) or multiple flames, for which a temperature-radiance field and gas species field are to be estimated.  A plurality of temperature sensors (20), such as thermocouples or pyrometers, which are each observable by the cameras (18), can also be placed inside of the enclosure (12); see also para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).
	generating, at a media interface, a graphical user interface (GUI) including: (Kraus, e.g., see fig. 3 illustrating an example combustion environment, specifically to monitoring unit (62); see also para. [0142]-[0143] disclosing a monitoring unit (62) that is embodied in or includes an image processor and operator interface.  An example operator interface includes a viewing device for allowing an operator to view conditions in the environment, and one or more controls for affecting one or more process parameters of the combustion process.  The viewing device can include or be embodied in a portable computer tablet, a wearable computer display, or an optical head-mounted display that is used to view the interior prospect of an enclosure from any distant or angle of view.  the monitoring unit (62) and the viewing device can be separate and coupled to one another, or integrated as a single unit).
		at least a portion of the media captured by the set of media capture elements, (Kraus, e.g., see fig. 4 illustrating a flowchart example of detecting a flare event, specifically to steps (70)-(72) disclosing acquire images from plurality of cameras and generate three-dimensional reconstruction of flare using cameras; see also para. [0146] disclosing images are acquired from a plurality of image-capturing devices, such as the cameras (50) (step (70)).  A three-dimensional reconstruction of the flare (52) is then generated using the images from the cameras (50) (step (72)).  In an example method, the cameras (50) in step (70) can provide images of the flare (52) and deliver these images to the monitoring unit (62)).
		the at least one attribute measured by the set of sensors, (Kraus, e.g., see para. [0145] disclosing it is also contemplated that the images transmitted to the monitoring unit can be integrated with or overlaid by other relevant visual elements, such as a textual description including furnace-related information, 3D temperature/radiance fields, furnace geometries, operational details, and the like; see also para. [0058] disclosing each of the cameras (18) capture image sequences covering a selected interior portion or region of the flame (24) or multiple flames, for which a temperature-radiance field and gas species field are to be estimated.  A plurality of temperature sensors (20), such as thermocouples or pyrometers, which are each observable by the cameras (18), can also be placed inside of the enclosure (12); see also para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).
		and at least one sensor selection input that is associated with at least one sensor from the set of sensors. (Kraus, e.g., see para. [0161]-[0162] disclosing the plurality of cameras (80a)-(80d) collect spectral images in visible or non-visible (e.g., infrared or ultraviolet) light of an entire field of view within the environment, which can include one or more monitored items (step (120).  The field of view of items that are monitored may be similar items to the field of view or items monitored in the method shown in fig. 6, or may be alternative or additional fields of view or items.  To detect uncontrolled flame, the spectral images can be selected to target different species, such as carbon dioxide, carbon monoxide, hydroxyl, oxygen, water or elemental radicals, as opposed to hydrocarbons.  The monitoring unit (100) acquires and compiles the images from the cameras (80a)-(80d) (step (120)), and reconstructs a three-dimensional (3D) view of a selected field of view (FOV) of the environment based on the compiled images (step (122), which includes one or more monitored items).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt’s directing, by a test manager, a set of test applicators to apply a test stimulus to an item under test, and capturing, at a set of media capture elements, media including video of the item under test with Kraus’ measuring, at a set of sensors, at least one test attribute, generating, at a media interface, a graphical user interface (GUI), including at least a portion of the media captured by the set of media capture elements, the at least one attribute measured by the set of sensors, and at least one sensor selection input that is associated with at least one sensor from the set of sensors for at least the reasons that it is known that temperature mapping methods may substitute or replace overexposed or underexposed portions of the images within the enclosure with portions of images unaffected by the overexposure or underexposure, thereby providing an extended temperature mapping of the enclosure, wherein the mapping may select various, distinct predetermined device settings for detecting different temperature ranges within the same field of view, as taught by Kraus; e.g., see para. [0097].

	Regarding claim 16, Behrendt in view of Kraus discloses: The method of claim 15, wherein the set of test applicators comprises at least one of a burner, heat source, cold source, ultraviolet light source, sonic source, physical manipulator, or environmental simulator. (Behrendt, e.g., see fig. 1 to burner (110), and see para. [0056] disclosing the computer program product (120) then controls the positioning system (128) in such a way that the burner (110) is positioned at a prescribed distance (126) from the reference point).

	Regarding claim 17, Behrend in view of Kraus discloses: The method of claim 15, wherein the set of sensors comprises at least one of a thermocouple, heat flux sensor, photocell, oxygen analyzer, carbon dioxide analyzer, carbon monoxide analyzer, or anemometer. (Kraus, e.g., see para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).

	Regarding claim 18, Behrendt in view of Kraus discloses; The method of claim 15, wherein the at least one attribute comprises at least one of heat release, air velocity, mass flow, smoke opacity, hydrogen concentration, total hydrocarbons, or temperature. (Kraus, e.g., see para. [0059] disclosing the enclosure (12) is preferably also equipped with additional sensors and instruments, such as gas analyzers, pressure indicators, and thermocouples, for measuring excessive oxygen (O2), unburned hydrocarbons, carbon monoxide (CO), vessel temperature, and vessel pressure.  Other measurements, such as local temperatures in the enclosure (12) and on process piping, fuel pressure, and the like are also contemplated to suit the application.  All signals from these sensors and instruments can also be sent to the monitoring unit (10)).

	Regarding claim 19, Behrendt in view of Kraus is not relied upon as explicitly disclosing: The method of claim 15 further comprising providing the GUI via streaming data during test execution.
	However, Kraus further discloses: providing the GUI via streaming data during test execution (Kraus, e.g., see para. [0063] disclosing the cameras (18) are strategically placed or otherwise disposed or positioned in or around the enclosure to provide maximum coverage of the internal view of the flames produced by the burners.  the captured images are sent to the monitoring unit (10), preferably in real time; see also para. [0064] disclosing the images are compiled and combined by the monitoring unit to produce one or more reconstrued 3D fields of the interior region or prospect of the enclosure.  It is contemplated that the monitoring unit and the image capturing devices are communicated wirelessly in real time, but other suitable communication methods are also contemplated to suit different applications).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt in view of Kraus’ method of executing a test with Kraus’ providing the GUI via streaming data during test execution for at least the reasons that it is known that an interface of the monitoring unit may alert the operator of specific flare patterns to help troubleshoot events, as taught by Kraus; e.g., see para. [0149].

	Regarding claim 20, Behrendt in view of Kraus is not relied upon as explicitly disclosing: The method of claim 15 further comprising storing the GUI to a multimedia file.
	However, Kraus further discloses: storing the GUI to a multimedia file. (Kraus, e.g., see para. [0055] disclosing all relevant information can be stored in the databases for retrieval by the monitoring unit (10) or the computing device (14); see also para. [0148] disclosing the method shown in fig. 4, in which for each of the representative images to be compared during analysis, the comparison provides a similarity or difference that is compared to a threshold (step (76)).  The threshold can vary depending on whether a similarity or a difference is provided.  the results of this comparison, including the similarity or difference and the representative image(s) that was compared, can be stored as data in the database, printed, or displayed via the operator interface.  Other related data, such as times, concurrent conditions, etc., can also be stored, printed, or displayed).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt in view of Kraus’ method of executing a test with Kraus’ storing the GUI to a multimedia file for at least the reasons that it is known that saved data concerning conflagrated materials would necessarily provide important information as to the safety of the operator, as taught by Kraus; e.g., see para. [0150]-[0152].

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt in 
view of Kraus, in further view of Hsu (US 5,210,985 A), hereinafter Hsu.

	Regarding claim 5, Behrendt in view of Kraus discloses: The test manager and media interface of claim 1, wherein the test environment further includes a fire-proof  structure. (Kraus, e.g., see para. [0054] disclosing monitoring unit (10) is provided for analyzing conditions of a combustion process inside a large-scale enclosure (12), such as an industrial furnace; examiner notes that an industrial furnace is inherently a fire-proof structure).
	Behrendt in view of Kraus is not relied upon as explicitly disclosing: concrete
	However, Hsu further discloses: concrete (Hsu, e.g., see fig. 1 and col. 3, lines 14-45 disclosing the walls (14) through (17), floor (18) and roof are constituted by fire-proof material such as concrete and other fire-proof constructive materials).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt in view of Kraus’ test manager and media interface with Hsu’s concrete structure for at least the reasons that it is known in the art that concrete provides a level of safety from fire, as taught by Hsu; e.g., see col. 6, line 48 – col. 7, line 3.

Regarding claim 12, Behrendt in view of Kraus discloses: The test environment of claim 8 further comprising a fire-proof  structure. (Kraus, e.g., see para. [0054] disclosing monitoring unit (10) is provided for analyzing conditions of a combustion process inside a large-scale enclosure (12), such as an industrial furnace; examiner notes that an industrial furnace is inherently a fire-proof structure).
	Behrendt in view of Kraus is not relied upon as explicitly disclosing: concrete
	However, Hsu further discloses: concrete (Hsu, e.g., see fig. 1 and col. 3, lines 14-45 disclosing the walls (14) through (17), floor (18) and roof are constituted by fire-proof material such as concrete and other fire-proof constructive materials).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Behrendt in view of Kraus’ test environment with Hsu’s concrete for at least the reasons that it is known in the art that concrete provides a level of safety from fire, as taught by Hsu; e.g., see col. 6, line 48 – col. 7, line 3.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
WO 2008/116037 A1 to Diepenbroek et al. relates to a flare characterization and control system.
US 2011/0110393 A1 to Kim et al. relates to a heating furnace for testing middle and long span structures.
US 2019/0324444 A1 to Cella et al. relates to systems and methods for data collection including pattern recognition.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863